DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I claims 1-3 and 13-15 in the reply filed on 11/08/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashotovich et al (English translation of RU-2581061-C1) in view of Hwang et al (US 2015/0175502 A1).
Ashotovich discloses a system including a distillation column K1 comprising an overhead stream 2 containing C4, a side stream 4 containing C5, and a bottom stream 3 containing heaviers such as benzene, xylene, co-dimers of cyclopentadiene with aliphatic diene hydrocarbons. Ashotovich discloses that feed stream 1 to the distillation column K1 is a raw C5 fraction of pyrolysis of naphtha. Ashotovich also discloses that the side stream 4 is fed directed to a dimerization in which cyclopentadiene is dimerized to dicyclopentadiene (the sole figure; see page 2 of the translation, namely the third full paragraph).
Ashotovich does not discloses at least a portion of bottom stream 3 is also a feed of the dimerizer. However, Hwang discloses that the dimerization of the cyclopentadiene can be processed in the presence of a diluent (the abstract; 0013-0028).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Ashotovich system by employing a portion of bottom stream 3 or extracting benzene from the bottom stream as the diluent for the dimerization of cyclopentadiene in dimerizer P-1 to arrive at the applicants’ claimed system since Hwang discloses that the presence of diluent reduce both the reaction rate of CPD dimerization and the amount of heat created in a unit time. This can prevent the excessive rise of temperature in the adiabatic dimerization reactor. High temperature incurs more trimerization of CPD which reduce the purity of the DCPD product (0028).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUAN D DANG/Primary Examiner, Art Unit 1772